Citation Nr: 0204175	
Decision Date: 05/07/02    Archive Date: 05/14/02

DOCKET NO.  00-06 598	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.

2.  Entitlement to dependents' educational assistance 
pursuant to the provisions of Chapter 35 of 38 U.S.C.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel


INTRODUCTION

The veteran served on active duty in the military from 
October 1957 until retiring in September 1974.  His service 
included a tour of duty in the Republic of Vietnam from July 
1966 to July 1967.  He died in July 1999.  The appellant is 
his widow.  She appealed to the Board of Veterans' Appeals 
(Board) from a December 1999 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama, which denied her claims for service connection for 
the cause of his death and for dependents' educational 
assistance pursuant to the provisions of Chapter 35 of Title 
38 of the United States Code (U.S.C.).


FINDINGS OF FACT

1.  The veteran's military service included a tour of duty in 
the Republic of Vietnam from July 1966 to July 1967.

2.  He died in July 1999 from coronary artery sclerosing 
heart disease; another significant condition contributing to 
his death was lung cancer.

3.  The veteran's lung cancer is presumed by law to be 
causally related to exposure to herbicides (Agent Orange) 
while in Vietnam, and this condition played a material role 
in his death.



CONCLUSIONS OF LAW

1.  A disability presumed to have been incurred in service 
contributed substantially and materially to the veteran's 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1131, 
1137, 1310, 7104 (West 1991 & Supp. 2001); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.310, 3.312 (2001).

2.  The appellant, as the veteran's surviving spouse, meets 
the criteria for dependents' educational assistance benefits 
pursuant to the provisions of Chapter 35 of Title 38 of the 
U.S.C.  38 U.S.C.A. § 3501 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 21.3020, 21.3021 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Entitlement to Service Connection for the Cause of the 
Veterans' Death

To establish service connection for the cause of a veteran's 
death, the evidence must show that a disability that either 
was incurred in or aggravated by service, or which was 
proximately due to or the result of a service-connected 
condition, was either a principal or contributory cause of 
death.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310; 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a), 3.312(a); see also 
Allen v. Brown, 7 Vet. App. 439 (1995).

For a service-connected disability to be the principal cause 
of death, it must singularly or jointly with some other 
condition be the immediate or underlying cause of death, or 
be etiologically related thereto.  38 C.F.R. § 3.312(b).  For 
a service-connected disability to be a contributory cause of 
death, it must be shown that it contributed substantially or 
materially, that it combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 3.312(c).

The veteran is this particular case died in July 1999.  And 
following his death, there was a postmortem autopsy, but it 
did not reveal an anatomic cause for his sudden unexpected 
death.  The examining pathologist indicated there was 
no evidence of pulmonary embolism.  However, he also 
indicated that because of the coronary atherosclerosis and 
the evidence of previous myocardial infarction (i.e., a heart 
attack), sudden death was most likely due to cardiac 
arrhythmia.  In additional findings concerning the liver, he 
noted that the mild chronic hepatitis and portal fibrosis did 
not show a specific morphologic pattern.

Two of the deceased veteran's treating physicians also have 
submitted personal statements concerning the cause of his 
death.  The statements were prepared in July and August 1999, 
and more recently in January 2000.  And they indicate, among 
other things, that his bronchogenic carcinoma (i.e., his lung 
cancer) initially was diagnosed in January 1998, and that 
it-in combination with his coronary atherosclerotic heart 
disease, caused his death.  Indeed, the official certificate 
of death list both conditions, with the coronary artery 
sclerosing heart disease cited as the immediate cause of 
death and the lung cancer cited as another significant 
condition contributing to death.  The statements from the 
private treating physicians also indicate that the veteran's 
Diabetes Mellitus, which had been service-connected and rated 
as 20 percent disabling for many years prior to his death, is 
a well-known risk factor for coronary disease and as likely 
as not contributed to that terminal condition.

The veteran did not establish his entitlement to service 
connection for his lung cancer prior to his death, and he did 
not receive a diagnosis of that condition until more than 30 
years after his service in Vietnam ended.  But the President 
of the United States signed House Resolution (HR) 1291 on 
December 27, 2001.  It is referred to as the "Veterans 
Education and Benefits Expansion Act of 2001."  And insofar 
as this particular appeal is concerned, section 201 of that 
Act made three important changes of note.  First, it removed 
the 30-year limitation on presumptive service connection for 
respiratory (lung) cancers due to herbicides exposure.  
Second, it added Diabetes Mellitus Type II to the list of 
presumptive diseases as due to herbicides exposure (codifying 
a regulation which had been in effect since July 2001).  And 
third, it provides a presumption of exposure to herbicides 
for all veterans who served in Vietnam during the Vietnam 
Era; prior law required that the veteran have a presumptive 
disease before exposure was presumed.  So the latter change 
reversed the Court of Appeals for Veterans Claims (Court) 
decision to that effect in McCartt v. West, 12 Vet. App. 164 
(1999).  See, too, 38 U.S.C.A. § 1116 and 38 C.F.R. 
§ 3.309(e).

The terminal hospital records-including the report of the 
postmortem autopsy, and the certificate of death and the 
statements from the veteran's treating physicians show that 
his lung cancer, while admittedly not the immediate cause of 
his death, nonetheless contributed substantially and 
materially to it.  Consequently, since his lung cancer (never 
mind his Diabetes Mellitus) is presumed by law to be causally 
related to exposure to herbicides (Agent Orange) while in 
Vietnam, there is both a legal and medical basis for linking 
his death to his service in the military.  And that being the 
case, his widow's claim for service connection for the cause 
of his death must be granted.  See, e.g., Velez v. West, 11 
Vet. App. 148, 158 (1998).  See also Watson v. Brown, 4 Vet. 
App. 309, 314 (1993); Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 (Fed. 
Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 (2000); 
Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 1998).



II.  Entitlement to Chapter 35 Dependents' Educational 
Assistance

A surviving spouse of a veteran, who died of a service-
connected disability or who had a permanent and total 
disability rating due to service-connected disability in 
effect at the time of death, is entitled to Chapter 35 
benefits.  38 U.S.C.A. § 3501(a) (West 1991 & Supp. 2001); 38 
C.F.R. §§ 21.3020, 21.3021 (2001).

Since the veteran's death has been determined to have been 
related to his service in Vietnam, the appellant-as his 
surviving spouse, is entitled to dependents' educational 
assistance under the provisions of Chapter 35 of Title 38 
of the U.S.C.


III.  Veterans Claims Assistance Act of 2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President signed into law the VCAA.  This new law since has 
been codified, as amended, at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West Supp. 2001), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The VCAA eliminated the concept of a well-
grounded claim.  It also redefined VA's obligations insofar 
as the duty to notify claimants of evidence needed to support 
their allegations and the duty to assist them in obtaining 
potentially relevant evidence.  Id.


Here, however, since the Board is granting both of the claims 
on appeal, there is no need to discuss whether there has been 
compliance with the requirements of the VCAA since the 
appellant is receiving all of the benefits that she has 
requested.  Obviously then, she is not prejudiced by the 
Board going ahead and deciding her case.  See, e.g., Bernard 
v. Brown, 4 Vet. App. 384 (1994).


ORDER

The claim for service connection for the cause of the 
veteran's death is granted, subject to the laws and 
regulations governing the payment of VA compensation.

The claim for dependents' educational assistance under the 
provisions of Chapter 35 of Title 38 of the 38 U.S.C. is 
granted.



		
	C. P. RUSSELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

